DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Interpretation
	The claim requires a heating element (“emitter”), a gantry (“relative mover”) capable of moving a thermal expansion sheet, and a controller having a structure limited to performing the claimed process (i.e., reduce emission from emitter as the relative mover moves the sheet away from the emitter).
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As shown in Fig 8 and 9, for example, claim 16 would solve the problem of sagging sheets receiving different amounts of light from the emitter. 
Something that is farther away from a heat source will require more heat exposure (e.g., time or light) to be receive an equivalent amount of heat from the heat source. See Watlow at Fig 8 and accompanying example of, “By moving the heater from 10 inches to five inches from the product, the product receives 40 percent (40%) more energy” (Pg 9). The general idea of adjusting heating time or energy to account for different heating time is obvious. However there is no fair prior art that renders the particular configuration as set forth in claim 16 as shown, for example, in Fig 8, to be 
Response to Arguments
	Applicant's arguments have been fully considered.
Claim 11
Applicant argues that the cited Shigeaki reference fails to teach changing the light while motion occurs.
Examiner does not find this persuasive because Kishi was relied upon for this limitation and Kishi teaches that a heater for printing is controlled by being heated up and then allowed to cool as sheets pass by (“sheets S continue to pass through the fuser 90, the temperature of the fusing roller 1 falls gradually until it reaches the lower limit of a temperature range suitable for the fusing of toner” [P0044]) in order to extend the life of the heater (P0004). When Shigeaki is modified to use the Kishi heating technique to improve its heater life, it would meet the claim.
Applicant argues that the Kishi reference fails to teach changing the power while motion occurs as claimed in claim.
Examiner does not find this persuasive because the scope of changing “the light… according to a movement distance from a start position” is not limited to any particular functions or formulas and is therefore would be by Kishi’s teaching to allow the heater to cool while sheets are passed though when integrated with Shigeaki. 
The specification indicates that “according to” may refer to specific functions such as shown in Fig 10, however, it is not limited to any function. Rather, The term “according to” lacks tangible meaning and thus encompasses any relations between the 
When the Shigeaki controller was used such that light was decreased during movement (e.g., by following the Kishi process of P0044 to extend the heater life) then a sheet is being moved, distance is increasing, and light is decreasing. This is being performed by a controller and thus the controller must be configured to move the sheet while emission is reduced and movement occurs.
It is appreciated that neither Kishi nor Shigeaki teach any particular calculation using the distance to control the heater, but neither does the claim.
	Claim 10
	Applicant makes arguments regarding claim 10 similar to claim 11.
Examiner does not find these persuasive for the same reasons as above.
Applicant argues that amended claim 10 is additionally limited to require that the light decreases as position increase.
Examiner is unclear whether this excludes light increasing as position increases or if light only decreases as position increases. 
When the Shigeaki controller was used such that light was decreased during movement (e.g., by following the Kishi process of P0044 to extend the heater life) then a sheet is being moved, distance is increasing, and light is decreasing. This is being performed by a controller and thus the controller must be configured to move the sheet while emission is reduced and movement occurs.
It is appreciated that neither Kishi nor Shigeaki teach any particular calculation using the distance to control the heater, but neither does the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeaki (JP 2001150812 A - of record) and further in view of Kishi (US 20040247334 A1).
	In reference to claim 10-11, Shigeaki discloses a heating apparatus comprising:
an emitter that emits light to a thermal expansion sheet that expands according to a heating amount absorbed, the light being converted into heat by the thermal expansion sheet (“heating… by irradiating light including infrared rays to the image pattern, heat is generated in an image pattern, the microcapsules to expand in the heat.” [P0003] as shown in annotated Figure below); 

    PNG
    media_image1.png
    539
    931
    media_image1.png
    Greyscale

a relative mover that causes the thermal expansion sheet to move relative to the emitter in a predetermined direction or that causes the emitter to move relative to the thermal expansion sheet in the predetermined direction (A mover comprised of a “Sheet conveying unit 45, a conveying belt 46, the driving and the driven roller 47a… carry a foamed sheet 9 at a predetermined speed” [P0064]. Fig 17 shows the sheet moving relative to the heater.)
Shigeaki further explains that the heating apparatus is used for heating a thermal expansion sheet. The thermal expansion sheet has a greyscale image that serves to absorb the light. When the light is absorbed it is converted in to heat. Heat causes the underlying portions of the thermal expansion sheet to foam (Abstract and see description of Figure). 
To accomplish this, Shigeaki further discloses that the sheet can be “uniformly irradiated” [P0036]. However, Shigeaki does not specifically disclose a controller for 
In the same field of endeavor, image fixing in printing by heat treatment, Kishi teaches that printing heaters suffer from the problem of being rapidly switching on and off, which wears out the switching means and limits the life of the heaters (P0007 and P0045). Thus, Sato teaches that heaters can be provided with means for adjusting the heat without turning the heater on and off by using “a control unit which changes a rated power of the heating unit” (Abstract) such that “as the sheets S continue to pass through the fuser 90, the temperature of the fusing roller 1 falls gradually until it reaches the lower limit of a temperature range suitable for the fusing of toner” (P0044).
The combination would be achievable by integrating the controller of Kishi into the heater of Sato. There is no apparent reason why the Sato heater could not be controlled as suggested by Kato. Thus, the combination would have a reasonable expectation of success.
When the Shigeaki controller was used such that light was decreased during movement (e.g., by following the Kishi process of P0044 to extend the heater life) then a sheet is being moved, distance is increasing, and light is decreasing. This is being performed by a controller and thus the controller must be configured to move the sheet while emission is reduced and movement occurs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to include a controller configured to gradually decrease an amount of the light emitted by the emitter according to a movement distance from a start position of the relative movement by the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./           Examiner, Art Unit 1744                  

/MARC C HOWELL/           Primary Examiner, Art Unit 1774